DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/26/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered.  Applicants state that “The cited portions of Bargheer and Rauh fail to disclose, “automatically activat[ing] the air-supply device…[when] the top of the vehicle is opened” and to further control “the fan differently depending on…the interior temperature of the vehicle.” It is noted that dependent claim 9 recites “the controller automatically activates the air-supply device based on the switch-on signal in response to the detection that the top of the vehicle is opened” and that independent claim 2 recites “a controller operatively configured to control a speed of the fan and the heater in accordance with a switch-on signal of the air-supply device received by the controller based on 
Applicants also argue that “Page 6 of the Office Action admits Bargheer does not disclose “a temperature signal indicating an interior temperature of the vehicle,” while Rauh is completely silent as to how the system would operate in an open-top vehicle.  With the top of the vehicle open, the interior temperature would measure essentially the same as the exterior temperature. One of ordinary skill would not go to the expense of adding the interior “temperature sensor 30,” as allegedly disclosed by Rauh, in addition to the “external temperature sensor 20” of Bargheer, when both would serve essentially the same purpose “while the top of the vehicle is open,” as recited.  To do so would be redundant, and the cited portions of the references provide no rational basis as to how this would provide any quantifiable benefit.”  Examiner respectfully disagrees.  It is noted that Applicant’s claim language of claim 2 recites the limitation “the controller receives temperature signal indicating an interior temperature of the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).”  The teachings of Rauh are incorporated to teach controlling the fan/blower regulator as a function of the vehicle interior ambient air temperature as determined by the temperature sensor in order to ensure that the volume flow of air is heated to a physiologically acceptable temperature level before it is circulated to the pad surface area (see at least Examiner’s Answer filed on 06/13/2019, page 12).  Further, as previously stated on pages 9-10 in the Examiner’s Answer filed on 06/13/2019, “Both primary reference Bargheer and secondary reference Rauh do not teach against or away from the vehicle top being open or closed.”; “Bargheer invention intends for the comfort of the sitting vehicle occupant to be improved”; and “secondary reference Rauh teaches that the vehicle seat system may be adapted and used in any other seating applications wherein climate control is desirable (see at least Rauh [0015]).”  Furthermore, per MPEP 2145, the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).  Moreover, Hartmann ‘749 teaches a vehicle with a folding-top that determines whether a folding-top switch for opening the folding top has been actuated and detects an external and/or In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating wherein the controller receives a temperature signal indicating an interior temperature of the vehicle, and in response to the switch-on signal received by the controller, the controller switches on the heater depending on the interior temperature of the vehicle; and activates the fan differently depending on comparison between the interior temperature of the vehicle and a preset threshold temperature value, wherein when the interior temperature of the vehicle is lower than the preset threshold temperature value, the controller, in response to the switch-on signal, causes the fan to be operated at a preset minimum fan speed which is a non-zero speed as taught by Rauh in order to ensure that the volume flow of air is heated to a physiologically acceptable temperature level before it is circulated to the pad surface area (16) and to provide a vehicle seat having an improved design whereby the seat climate control is adapted to the internal temperature of the vehicle with a simplified control scheme (see at least Rauh [0023], [0003]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 recites the limitation “wherein the controller automatically activates the air-supply device based on the switch-on signal in response to the detection that the top of the vehicle is opened”.  It is unclear to whether the limitation further limits the claimed invention as independent claim 2 already introduced “the air-supply device comprising: a fan controllable to adjust the air stream; a heater configured to heat the air stream; a controller operatively configured to control a speed of the fan and the heater in accordance with a switch-on signal of the air-supply device received by the controller based on detecting a top of the vehicle is opened, and in response to the switch-on signal received by the controller and while the top of the vehicle is open, the controller: switches on the heater; and activates the fan….”.  Applicant’s specification recites [0008]: The basic idea of the invention is for the air-supply device, or the heating element and the fan, to be activated in principle, [0009]: In response to the switch-on signal, the control unit switches on the heating element and the fan and activates at least the fan in dependence on the interior temperature, [0023]: a check is made in the control unit SE as to whether a switch-on signal e1, e2 or e3 is present, and [0024]-[0025]: if a switch-on signal e1, e2 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0238339 (“Bargheer”) in view of US 2002/0105213 (“Rauh”), and further in view of US 2008/0300749 (“Hartmann ‘749”).

As per Claim 2, Bargheer discloses an air-supply device for a vehicle seat having an air-outflow opening provided in an upper region of the vehicle seat via which a head, shoulder and neck region of a seat occupant is suppliable with an air stream (see at least abstract: air supply device is provided for a vehicle seat of an open-top motor vehicle having at least one air outflow opening which is provided in the upper region of the vehicle seat and via which an airstream can be applied to the head area, shoulder area and nape area of the sitting vehicle occupant), the air-supply device comprising: 
a fan controllable to adjust the air stream (see at least [0016]: blower 38 feeds more air as a result of an increasing fan speed); 
a heater configured to heat the air stream (see at least [0016]: heating power of the heating element 39 is also increased by the control device 24 in accordance with the greater amount of air which is fed); 
a controller operatively configured to control a speed of the fan and the heater in accordance with a switch-on signal of the air-supply device received by the controller (see at least abstract: airstream can be regulated by means of a control device.  In order to provide improved comfort for the sitting vehicle occupant when driving with the top open, the airstream is adjusted, when the air supply device is switched on, by means of the control device, [0016]: blower 38 feeds more air as a result of an increasing fan speed, and the heating power of the heating element 39 is also increased by the control device 24 in accordance with the greater amount of air which is fed), and 
in response to the switch-on signal received by the controller and while the top of the vehicle is open, the controller switches on the heater (see at least abstract: airstream can be , and 
the controller, in response to the switch-on signal and while the top of the vehicle is open, activates the fan to be operated at a preset minimum fan speed which is a non-zero speed (see at least [0015]: FIG. 4, to adjust a low, medium or high basic value G1-G3 of the airstream L. This basic value G1-G3 of the airstream L is determined by an assigned fan speed n of the blower 38 and an assigned heating power h of the heating element 39, [0016]: blower 38 feeds more air as a result of an increasing fan speed, and the heating power of the heating element 39 is also increased by the control device 24 in accordance with the greater amount of air which is fed).  
Bargheer discloses that it would be conceivable when the external parameter value changes to change the fan speed or the heating power and that the external parameter value which is sensed automatically by means of the external temperature sensor (see at least [0016]) but does not explicitly disclose 
wherein the controller receives a temperature signal indicating an interior temperature of the vehicle, and in response to the switch-on signal received by the controller and while the top of the vehicle is open, the controller: activates the fan differently depending on comparison between the interior temperature and a preset threshold temperature value, 
wherein when the interior temperature is lower than the preset threshold temperature value, the controller, in response to the switch-on signal, causes the fan to be operated at a preset minimum fan speed which is a non-zero speed.
However, Rauh teaches wherein 
the controller receives a temperature signal indicating an interior temperature of the vehicle (see at least [0023]: controller logic operates to activate the fan/blower regulator 32 at a low speed (small volume flow of air) when the interior air temperature of the vehicle is low.  At higher interior air temperatures, the logic is operative to provide a higher fan/blower speed (large volume flow of air)), and 
in response to the switch-on signal received by the controller, the controller switches on the heater depending on the interior temperature (see at least [0023]: In operation, in response to an operator-desired temperature setting, heat regulator 28 regulators the heating element 18 as a function of the temperature signal provided by temperature sensor 26 to maintain the heating element 18 at the operator-desired temperature; controller logic operates to activate the fan/blower regulator 32 at a low speed (small volume flow of air) when the interior air temperature of the vehicle is low.  At higher interior air temperatures, the logic is operative to provide a higher fan/blower speed (large volume flow of air)), and 
activates the fan differently depending on comparison between the interior temperature of the vehicle and a preset threshold temperature value, wherein when the interior temperature of the vehicle is lower than the preset threshold temperature value, the controller, in response to the switch-on signal of the air-supply device, causes the fan to be operated at a preset minimum fan speed which is a non-zero speed (see at least [0023]: controller logic operates to activate the fan/blower regulator 32 at a low speed (small volume flow of air) when the interior air 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating wherein the controller receives a temperature signal indicating an interior temperature of the vehicle, and in response to the switch-on signal received by the controller, the controller switches on the heater depending on the interior temperature of the vehicle; and activates the fan differently depending on comparison between the interior temperature of the vehicle and a preset threshold temperature value, wherein when the interior temperature of the vehicle is lower than the preset threshold temperature value, the controller, in response to the switch-on signal, causes the fan to be operated at a preset minimum fan speed which is a non-zero speed as taught by Rauh in order to ensure that the volume flow of air is heated to a physiologically acceptable temperature level before it is circulated to the pad surface area (16) and to provide a vehicle seat having an improved design whereby the seat climate control is adapted to the internal temperature of the vehicle with a simplified control scheme (see at least Rauh [0023], [0003]).
Bargheer does not explicitly disclose 
detecting a top of the vehicle is opened.
However, Hartmann ‘749 teaches 
a controller operatively configured to control a speed of the fan and the heater in accordance with a switch-on signal of the air-supply device received by the controller based on detecting a top of the vehicle is opened (see at least [0021], [0029]: information signals from an unlocking device, such as a door sensor and/or a folding-top switch, etc. are read; with reference , 
in response to the switch-on signal received by the controller and while the top of the vehicle is open, the controller: switches on the heater; and activates the fan differently depending on comparison between the interior temperature of the vehicle and a preset threshold temperature value, wherein when the interior temperature of the vehicle is lower than the preset threshold temperature value, the controller, in response to the switch-on signal of the air-supply device, causes the fan to be operated at a non-zero speed (see at least [0029]: step S3 is made, in which an external and/or an internal temperature of the vehicle detected by an external and/or internal temperature sensor is read, [0030]: a threshold value for the external and/or internal temperature is read, [0031]: it is determined in step S5 whether the external and/or internal temperature read in step S3 is above the threshold value for the external and/or internal temperature read in step S4, [0032]: In step S6, a preconditioning of the heating element (39) starts; the preconditioning comprises a cyclic switching on and off of the heating element; as a result, when subsequently switch on; it is checked in step S7 whether a manual or automatic switching-on signal for the air supply mechanism for a vehicle seat is present; if a switching-on signal is present (manually or automatically), then an advance is made to step S8, in which the 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating detecting a top of the vehicle is opened as taught by Hartmann ‘749 in order to obtain optimum heating power, to provide a seat occupant a pleasant warmth, and to improve seat occupant comfort (see at least Hartmann ‘749 abstract, [0004], [0010]).

As per Claim 4, Bargheer discloses wherein the controller causes the fan operated at the preset minimum fan speed to be operated at a fan speed higher than the present minimum fan speed dependent on a required power setting of the air-supply device (see at least [0015]: FIG. 4, to adjust a low, medium or high basic value G1-G3 of the airstream L. This basic value G1-G3 of the airstream L is determined by an assigned fan speed n of the blower 38 and an assigned heating power h of the heating element 39).
Bargheer does not explicitly disclose wherein the controller causes the fan operated at the preset minimum fan speed to be operated at a fan speed higher than the present minimum fan speed dependent on a required power setting of the air-supply device when the temperature signal indicates that the interior temperature is above the preset threshold temperature value.
However, Rauh teaches 
wherein the controller causes the fan operated at the preset minimum fan speed to be operated at a fan speed higher than the present minimum fan speed dependent on a required power setting of the air-supply device when the temperature signal indicates that the interior temperature is above the preset threshold temperature value (see at least [0023]: In operation, in response to an operator-desired temperature setting, heat regulator 28 regulators the heating element 18 as a function of the temperature signal provided by temperature sensor 26 to maintain the heating element 18 at the operator-desired temperature; controller logic operates to activate the fan/blower regulator 32 at a low speed (small volume flow of air) when the interior air temperature of the vehicle is low.  At higher interior air temperatures, the logic is operative to provide a higher fan/blower speed (large volume flow of air)).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer incorporating wherein the controller causes the fan operated at the preset minimum fan speed to be operated at a fan speed higher than the present minimum fan speed dependent on a required power setting of the air-supply device when the temperature signal indicates that the interior temperature is above the preset threshold temperature value as taught by Rauh in order to ensure that the volume flow of air is heated to a physiologically acceptable temperature level before it is circulated to the pad surface area (16) and to provide a vehicle seat having an improved design whereby the seat climate control is adapted to the internal temperature of the vehicle with a simplified control scheme (see at least Rauh [0023], [0003]).

As per Claim 5, Bargheer discloses wherein the fan speed higher than the preset minimum fan speed is a defined power-setting fan speed (see at least [0015]: FIG. 4, to adjust a low, medium or high basic value G1-G3 of the airstream L. This basic value G1-G3 of the airstream L is determined by an assigned fan speed n of the blower 38 and an assigned heating power h of the heating element 39).

As per Claim 9, Bargheer does disclose the controller automatically activates the air-supply device based on the switch-on signal (see at least see at least abstract: airstream can be regulated by means of a control device.  In order to provide improved comfort for the sitting vehicle occupant when driving with the top open, the airstream is adjusted, when the air supply device is switched on, by means of the control device, [0016]: blower 38 feeds more air as a result of an increasing fan speed, and the heating power of the heating element 39 is also increased by the control device 24 in accordance with the greater amount of air which is fed). 
Bargheer does not explicitly disclose the detection that the top of the vehicle is opened.
However, Hartmann ‘749 teaches 
the controller automatically activates the air-supply device based on the-on signal in response to the detection that the top of the vehicle is opened
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating detecting a top of the vehicle is opened as taught by Hartmann ‘749 in order to obtain optimum heating power, to provide a seat occupant a pleasant warmth, and to improve seat occupant comfort (see at least Hartmann ‘749 abstract, [0004], [0010]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bargheer in view of Rauh, further in view of Hartmann ‘749, and further in view of US 2008/0136221 (“Hartmann ‘221”).

As per Claim 6, Bargheer does not explicitly disclose further wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time.
However, Hartmann ‘221 teaches further wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time (see at least abstract: when the air supply mechanism is switched on, the control device (24) switches on a heating element (39) and at the same time carries out a starting control of a fan (38) in such a manner that the fan (38) starts and is operated at minimum blower speed for a predetermined period of time before the blower speed is raised to a predetermined working point and subsequently the blower speed is regulated as a function of the driving speed).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time as taught by Hartmann ‘221 in order to provide a an air supply mechanism for a vehicle seat and a method wherein a seat occupant does not experience an initial sensation of draft due to a powerful discharge of relatively cold air but rather experiences a pleasant warmth even directly after the mechanism is switched on (see at least Hartmann ‘221).

As per Claim 7, Bargheer does not explicitly disclose further wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time.
However, Hartmann ‘221 teaches further wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time (see at least abstract: when the air supply mechanism is switched on, the control device (24) switches on a heating element (39) and at the same time carries out a starting control of a fan (38) in such a manner that the fan (38) starts and is operated at minimum blower speed for a predetermined period of time before the blower speed is raised to a predetermined working point and subsequently the blower speed is regulated as a function of the driving speed).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer by incorporating wherein the controller causes the fan operated at the preset minimum fan speed to be operated at the fan speed higher than the preset minimum fan speed irrespective of the temperature signal when the fan has operated at the preset minimum fan speed for more than a preset period of time as taught by Hartmann ‘221 in order to provide a an air supply mechanism for a vehicle seat and a method wherein a seat occupant does not experience an initial sensation of draft due to a powerful discharge of relatively cold air but rather experiences a pleasant warmth even directly after the mechanism is switched on (see at least Hartmann ‘221).

As per Claim 8, Bargheer discloses further wherein the controller, in response to the switch-on signal, causes the fan to be operated directly at the defined power-setting fan speed dependent on a required power setting of the air-supply device (see at least [0015]: FIG. 4, to adjust a low, medium or high basic value G1-G3 of the airstream L. This basic value G1-G3 of the airstream L is determined by an assigned fan speed n of the blower 38 and an assigned heating power h of the heating element 39).
Bargheer does not explicitly disclose further wherein the controller, in response to the switch-on signal, causes the fan to be operated greater than the preset minimum fan speed when the temperature signal indicates that the interior temperature is above the present threshold temperature value.
However, Rauh teaches further wherein the controller, in response to the switch-on signal, causes the fan to be operated greater than the preset minimum fan speed when the temperature signal indicates that the interior temperature is above the present threshold temperature value (see at least [0023]: In operation, in response to an operator-desired 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Bargheer incorporating further wherein the controller, in response to the switch-on signal, causes the fan to be operated greater than the preset minimum fan speed when the temperature signal indicates that the interior temperature is above the present threshold temperature value as taught by Rauh in order to ensure that the volume flow of air is heated to a physiologically acceptable temperature level before it is circulated to the pad surface area (16) and to provide a vehicle seat having an improved design whereby the seat climate control is adapted to the internal temperature of the vehicle with a simplified control scheme (see at least Rauh [0023], [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668